[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-14403                   APRIL 17, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                   D.C. Docket No. 99-00031-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff–Appellee,

                                   versus

RICKEY LADON PERSON,

                                                          Defendant–Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                             (April 17, 2009)

Before BIRCH, HULL and BARKETT, Circuit Judges.

PER CURIAM:

     Rickey Ladon Person appeals his 60-month statutory maximum sentence for
violating a condition of supervised release. In 2000, Person was convicted on a

charge of possession with intent to distribute crack cocaine, and after receiving a

downward departure for providing substantial assistance, under U.S.S.G. § 5K1.1,

he was sentenced to a below-guidelines range term of 78 months’ imprisonment.

The district court also imposed on him a 5-year term of supervised release, which

included the requirement that he not commit another federal, state, or local crime.

When Person was on supervised release, he was charged with violating a condition

of supervised release by committing a drug offense in Alabama. He admitted the

violation and the district court imposed the instant 60-month sentence. On appeal,

Person argues that his 60-month above-guidelines range sentence was procedurally

and substantively unreasonable.

      “Pursuant to 18 U.S.C. § 3583(e), upon finding that the defendant violated a

condition of supervised release, a district court may revoke the term of supervised

release and impose a term of imprisonment after considering the specific factors set

forth in 18 U.S.C. § 3553(a).” United States v. Velasquez Velasquez, 524 F.3d

1248, 1252 (11th Cir. 2008). “We review the sentence imposed upon the

revocation of supervised release for reasonableness.” Id. Reasonableness review

includes both procedural and substantive components. Gall v. United States, 552

U.S. ___, ___, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). In considering the



                                          2
reasonableness of a sentence, we employ an abuse-of-discretion standard

“[r]egardless of whether the sentence imposed is inside or outside the Guidelines

range.” Id. at __, 128 S.Ct. at 597.

      Person’s 60-month statutory maximum sentence was procedurally and

substantively reasonable because the district court adequately considered the

§ 3553(a) factors and did not abuse its discretion in weighing those factors and

arriving at the sentence. Therefore, we affirm Person’s sentence.

      AFFIRMED.




                                          3